STEWART, Justice.
After the decision of this case by this Court on a former appeal, on its return to the Jefferson circuit court, chancery branch, second division, and at the time the mandate was filed, appellant, Louisville and Jefferson County Metropolitan Sewer District, tendered an amended answer and counterclaim. The Chancellor refused to allow this pleading to be filed, and appellant appeals from this order of the lower court.
In the recent opinion of The B. F. Goodrich Co. v. Louisville and Jefferson County Metropolitan Sewer District, 307 Ky. 689, 211 S.W.2d 867, we held, so far as pertinent here, that appellee, The B. F. Goodrich Company, had been granted the right to use without charge as an outlet for the disposal of its sewage the sewer built by appellant across appellee’s property. Reference is made to the above reported case for a full statement of the facts involved in the instant litigation.
Appellant contends now that there is a limitation on the extent of the use by ap-pellee of the sewer in question free of charge, which is that the use of the sewer without charge is limited to the amount of sewage arising from appellee’s property in its condition and according to its use on June 12, 1929, the date the right to use of the sewer without charge was created by judgment and deed, but that this use by appellee of the sewer without charge does not extend to and include the increased volume of sewage resulting from any structures or other improvements built on ap-pellee’s property since June 12, 1929.
. We believe and we therefore hold that the issue to be determined on this appeal was decided by The B. F. Goodrich Company case referred to above. It follows that the Chancellor properly refused to permit the amended answer and counterclaim to be filed.
Wherefore, the judgment is affirmed.